DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of RCE Filing
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.   
Applicant's submission filed on 03/01/2022 has been entered.
The amendment filed on 03/01/2022 has been entered.
Applicant amended a paragraph of the specification to overcome objections to the specification presented in the previous Office Action.
Applicant further amended Claims 1, 2, 7, 12.

Status of Claims
Claims 1-15 are examined on merits herein. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al. (US 2015/0340428).
In re Claim 12, Lu teaches a transistor comprising (Figs. 3A-3S):
a semiconductor 204 (paragraph 0025);
a drift layer 206 formed in the semiconductor 204 and having majority carriers of a first type – being an n-type (paragraph 0026);
a drain region 207 formed in the semiconductor 204 in contact with the drift layer 206 and having majority carriers of the first type (paragraph 0029);
a body region 203A formed in the semiconductor 204 and having majority carriers of a second type – which is a p-type (paragraph 0027);
a source region 205A formed in the semiconductor 204 in contact with the body region 203A and having majority carriers of the first type (paragraph 0029);
a gate 231A (paragraph 0028) formed over the semiconductor 204 to control current through the body region from the source region to the drain region (paragraph 0024);
a region formed 252A in the semiconductor 204 in contact with the drift layer 206 and having majority carriers of the second type (paragraph 0027); and
an oxide layer 229A grown into a non-trenched surface of the semiconductor (when formed as a LOCOS, paragraph 0020) and in contact with the region 252A, wherein the oxide layer 229A is thinner than an isolation oxide region 228 (as is clearly shown in Fig. 3S, paragraph 0029). 
In re Claim 13, Lu teaches the transistor of Claim 12, wherein the majority carriers of the first type are electrons (as being an n-type) and the majority carriers of the second type are holes (as being a p-type). 
In re Claim 15, Lu teaches the transistor of Claim 12, wherein (Fig. 3S) the region 252A is noncontiguous.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Li et al. (US 2017/0194490). 
In re Claim 14, Lu teaches the transistor of Claim 12 as cited above, including the region of the second conductivity type (e.g., the p-type). 
Lu does not teach that the region comprises indium doping – he does not teach any material for n-type or p-type dopants.
Li further teaches (paragraph 0018) that indium is a p-type dopant.
Lu and Li teach analogous art directed to field effect transistors comprising p-type dopants, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Lu device in view of the Li 
It would have been obvious for one of ordinary skill in the art before filing the application doping the region being with indium, to enable creation of the region of the second conductivity type.

Allowable Subject Matter
Claims 1-11 are allowed.
Reason for Indicating Allowable subject Matter
Re Claim 1: The prior art of record, alone or in combination, do not anticipate and do not render obvious such limitation of Claim 1 as: “a smoother surface that includes a top surface of the semiconductor, a top surface of the shallow trench isolation region and an entire top surface of the second portion of the oxide layer on the drift layer”, in combination with other limitations of the claim.
Re Claim 7: The prior art of record, alone or in combination, do not anticipate and do not render obvious such limitation of Claim 7 as: “a planar surface that includes top surfaces of the semiconductor, the drain region, the source region, the shallow trench isolation region and an entire top surface of the second portion of the oxide layer over the drift layer”, in combination with other limitations of the claim.
Re Claims 2-6 and 8-11: Claims 3-6 and 8-11 are allowed due to dependency on Claims 1 or 7.
The prior arts of record include: Li et al. (US 2017/0194490), Lu et al. (US 2015/0340428), Chu et al. (US 2009/0302385), Chen et al. (US 2013/0341717).
Response to Arguments
Applicant arguments (REMARKS filed 03/01/22) have been fully considered.
Examiner agrees with Applicant (REMARKS, pages 7-8) that amendments made to the specification and claims removes grounds for their objections as well as to the rejection of claims under 35 U.S.C. 112.
Examiner agrees with Applicant (REMARKS, pages 8-11) that Claims 1-11 are patentable, but disagrees that Claims 12-15 are patentable.

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 03/07/22